                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY,

      Plaintiff,

v.                                                           CV No. 19-1020 GBW/CG

IRIS RODRIGUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIGUEZ.

      Defendants.

                   ORDER VACATING INITIAL SCHEDULING ORDER
                     AND RULE 16 SCHEDULING CONFERENCE

      THIS MATTER is before the Court on Defendant Iris Rodriguez’s Stipulated

Motion to Vacate Original Scheduling Order and Scheduling Conference Currently

Scheduled for February 11, 2020 (the “Motion”), (Doc. 10), filed January 17, 2020. In

the Motion, Defendant explains she has been working diligently to serve the remaining

Plaintiffs, the former Defendants in the consolidated case, 19cv1040. (Doc. 10 at 1).

Having reviewed the Motion, and noting it is unopposed, the Court finds the Motion is

well-taken and shall be GRANTED.

      IT IS THEREFORE ORDERED that the Court’s Initial Scheduling Order, (Doc. 8),

and the Telephonic Rule 16 Scheduling Conference set for February 11, 2020, are

VACATED. The Court will enter a new Initial Scheduling Order when all Plaintiffs have

entered a responsive pleading in this matter.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
